 In the Matter of ALUMINUM COMPANY Or AMERICAandFOREMEN'SASSOCIATIOA3j OF AMERICA (INDEPENDENT), CHAPTER No. 254Case No. 2-C-6506.-Decided October 14,1047Mr. George Turitz,for the Board.Messrs.Leon E. HickmanandDavid B.Buerger,ofSmith,Buchan-an and Ingersoll,of Pittsburgh,Pa., andMr. Arthur E. Reyman,of New York, New York, for the Respondent.Mr. Peter Tilling,ofNewark, N. J., for the Union.DECISIONANDORDEROn November 25, 19461 Trial Examiner Horace A. Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding that therespondent had unlawfully refused to bargain with the Union as thecollective bargaining representative of a unit of its supervisory em-ployees previously found appropriate by the Board,' and recommend-ing that it cease and desist therefrom and take certain affirmative ac-tion, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the respondent filed exceptions to the Interme-diate Report, a supporting brief, and a request for oral argument. Inview of our disposition of the case, the Board deems oral argumentunnecessary, and hereby revokes its previous actions granting the re-spondent's request and denying the Union's "Motion to Deny Com-pany's Request for Oral Argument."Since the issuance of the Intermediate Report herein, the NationalLabor Relations Act has been amended so as to exclude "any individualemployed as a supervisor" from the definition of "employee" con-tained in the Act.2Supervisory employees are, therefore, now outsidethe coverage of the Act.We are therefore of the opinion, withoutconsidering the merits of the case, that it would not effectuate the poli-cies of the Act, as amended, to require the respondent to take any reme-1Matterof Aluminum Company of America,67 N. L. R. B. 958. The Union won theelection and was certified by the Board on June 15, 1946.9Section 2 (3) and (11).75 N. L.R. B., No. 3.25 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDdial action in this case, which involves nothing except a refusal to bar-gain.3Accordingly, we shall dismiss the complaint.ORDERIT IS HEREBY ORDERED that the complaint against the respondent,Aluminum Company of America, Edgewater, New iersey, be, and ithereby is, dismissed.INTERMEDIATE REPORTMr. George Turitz,for the Board.Messrs. Leon E. HickmanandDavid B. BuergerofSmith, Buchanan andIngersoll,of Pittsburgh, Pa., andMr. Arthur E. Reynaan,of New York, N, Y., forthe *respondent.Mr. Peter Willing,of Newark, N. J., for the Union.STATEMENT OF THE CASEUpon a charge filed on August 19, 1946, by Foreman's Association of America(Independent), Chapter No. 254, herein called the Union, the National LaborRelations Board, herein called the Board, by its Regional Director for theSecond Region (New York, New York), issued a complaint dated October 16,1946, against Aluminum Company of America, herein called the respondent,alleging that the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and (5) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat 449, hereincalled the Act.With respect to the unfair labor practices, the complaint alleged that on orabout July 3, 1946, and at all times thereafter, the respondent refused to bargaincollectively with the Union as the exclusive representative of employees in anappropriate unit, thereby interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.On November 4, 1946, the respondent filed an answer admitting some of theallegations of the complaint with respect to the nature of its business, butdenying that it had engaged in any unfair labor practices.As affirmativedefenses the respondent's answer alleged, in substance, and this is the soleissue in the case, that the unit contended for is not appropriate for the purposesof collective bargaining, because (1) the employees included therein are notemployees within the meaning of the Act, but are supervisory employees whoformulated and effectuate management policies, and hence are a part of man-agement, and (2) because the Union is not independent of the labor organizationwhich represents production and maintenance employees.Pursuant to notice, a hearing was held on November 4, 1946, at New York,New York, before Horace A. Ruckel, the undersigned Trial Examiner duly ap-pointed by the Chief Trial Examiner.The Board and the respondent wererepresented by counsel and participated in the hearing.The Union was rep-resented by its Regional Director.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.811atter of Westinghouse Electric Corporation,75 N L.R. B1; L. A. Young SpringWire Corporation v. N L R B,163 F. (2d) 905(C. A.-D. C.). ALUMINUM COMPANY OF AMERICA27Upon the conclusion of the hearing the parties were afforded an opportunityto argue orally before the Trial Examiner and to file briefs and/or proposed find-ings of fact and conclusions of law with the Trial Examiner by November 19.None of the parties argued orally.On November 19 the respondent filed a brieftogether with proposed findings of fact.'Upon the entire record in the case, the undersigned makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTAluminum Company of America, a Pennsylvania corporation, operates a, plantat Edgewater, New Jersey, where it is engaged in the manufacture, sale, anddistribution of aluminum sheet, press forgings, screw machine products, and foilDuring the year 1945, substantially all the raw materials used by the respondentin its operations were shipped to its Edgewater plant from points outside the Stateof New Jersey. Raw materials purchased by the respondent and sales of productsby it each exceeded $100,000 in that year.II.THE ORGANIZATION INVOLVEDForeman's Association of America (Independent), Chapter No. 254, is anunaffiliated labor organization admitting to membership supervisory employees ofthe respondent.IIITHE UNFAIR LABOR PRACTICESA. The refusal to bargain1The appropriate unitThe Board's decision in a previous representation case,' dated April 29, 1946,found that all forelaclies, the assistant composition supervisor, the compositionsupervisor, assistant unit foremen, unit foremen, assistant shift foremen orassistant foremen, shift foreman or foremen, assistant general foremen, generalforemen, assistant supervisors and supervisors, in the production, inspection, andmaintenance departments of the respondent's Edgewater plant, including thesupervisor in the planning department of the sheet mill who is in charge of thepre-heat furnaces, but excluding all other supervisors, constituted a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9(b) of the Act.The respondent here makes the same contention with respect to the appro-priateness of the unit which it made in the prior representation case. In supportof its contention that the unit as found by the Board is not appropriate, therespondent offered in evidence the testimony of certain witnesses whose evidencewas substantially' excluded by the Trial Examiner, and the Board in the repre-sentation case, (1) to show that the persons included in the appropriate unit aresupervisory employees who are in a position to formulate, and effectuate, andsThe TrialExaminer accepts proposed findings 1,13, and 20.He rejects 2,3, 4, 5, 6, 7,8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19, and 21.'Aluminum Company of AmericaandForeman's Association of America(Independent),Chapter No. 254,67 N L. R B. 958.3The Board,in its decision,admitted the offers of proof on the excluded testimony forthe limited purpose of showing the functional grouping of supervisors and the levels ofsupervisionThe respondent in making its offer here stated specifically that it was notfor the purpose of showing such functional grouping or levels of supervision,but for thepurposes here setfoith. 28DECISIONSOF NATIONALLABOR RELATIONS BOARDdo formulate and effectuate, management policies, and (2) to show certain state-ments of policy allegedly formulated by the executive board of the Union re-specting its relationship with non-supervisory employees in the event of strikes,'and to show' a connection with and between the Union and United Steelworkersof America, affiliated with the Congress of Industrial Organizations!The undersigned, upon the objection of counsel for the Board, rejected offersof proof made on the proffered testimony and refused a request for subpenasdirected to certain officers of the Union whose testimony was sought to establishthe facts pertaining to the respondent's second affirmative defense.The undersigned finds that the above-described unit constitutes an appropriateunit for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.2.Representation by the Union of a majority in the appropriate unitOn June 15, 1946, pursuant to an election held on May 28, 1946, among theemployees in the appropriate unit, the Board certified the Union as the exclusiverepresentative of all employees within the unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment, and otherconditions of employment.The undersigned finds, that at all times material herein, the Union was theduly designated representative of a majority of the employees in the saidappropriate unit within the meaning of Section 9 (a) of the Act.3.The refusal to bargainThe respondent admits, and the undersigned finds, that on June 28, 1946, theUnion wrote the respondent requesting a meeting for the purposes of collectivebargaining,and that on July 3, 1946, the respondent repliedrefusingthe request,advancingas its reasonthat theBoard'sdecision in the representation case waserroneous,and that the respondent intended to seek a review of the decision.The respondent admits, and the undersigned finds, that at all times since July 3,the respondent has continued to refuse to meet with representatives of theUnion for the purposes of collective bargaining, or to iecognize the Union as thebargainingrepresentative of the employees within the unit.The undersigned finds that on July 3, 1946, and at all times material there-after, the respondent failed and refused to bargain collectively with the dulydesignated representative of a majority of its employees within an appropriateunit, thereby interfering with, restraining, and coercing its employees in theexercise of the rightsguaranteed in Section7 of the Act.1V.TIIE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operation of the respondent as described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.4 To show, for example,that the supervisoiy employees agreed not to take the places ofstrikers5The Board inPackardMotor CarCompanyandForeman's Association of America,61 N L.ItB. 4,considered this and similar contentions of the employer,and rejectedthem ALUMINUM COMPANY OF AMERICAV THE REMEDY29Having found that the respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action which the undersigned finds will effectuate the policiesof the Act.It has been found that the respondent has refused to bargain collectively withthe Union as the representative of its employees in an appropriate unit. Inorder to effectuate the policies of the Act, the undersigned will recommend that,upon request, the respondent bargain collectively with the Union as the exclusiverepresentative of its employees in the appropriate unit in respect to rates of pay,wages, hours, and other terms and conditions of employment.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAw1.Foreman's Association of America (Independent), Chapter No. 254, is alabor organization within the meaning of Section 2 (5) of the Act.2.All foreladies, the assistant composition supervisor, the composition super-visor, assistant unit foremen, unit foremen, assistant shift foremen or assistantforemen, shift foremen or foremen, assistant general foremen, general foremen,assistant supervisors and supervisors, in the production, inspection, and main-tenance departments of the respondent's Edgewater plant, including the super-visor in the planning department of the sheet mill who is in charge of the pre-heat furnaces, but excluding all other supervisors, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b)of the Act.3.Foreman's Association of America (Independent), Chapter No. 254, was onMay 28, 1946, and at all times thereafter has been, the exclusive representativeof all the employees in such unit for the purposes of collective bargaining withinthe meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with Foreman's Association of America(Independent), Chapter No. 254, as the exclusive representative of the employeesin the appropriate unit, the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (5) of the Act.5By said acts, the respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act,and has thereby engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (1) of the ActRECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that Aluminum Company of America, its officers, agents,successors, and assigns shall1Cease and desist from :(a)Refusing to bargain collectively with Foreman's Association of America(Independent), Chapter No. 254, as the exclusive representative of the employeesin the aforementioned appropriate unit;(b) Engaging in any other acts in any manner interfering with the efforts ofForeman's Association of America (Independent), Chapter No. 254, to negotiatefor or represent the employees as the exclusive bargaining agent in theaforesaidunit. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the undersigned finds will ef-fectuate the policies of the Act:(a)Upon request, bargain collectively with Foreman's Association of America(Independent), Chapter No. 254, as the exclusive representative of the employeesin the appropriate unit, and if an understanding is reached embody such under-standing in a signed agreement ;(b)Post at its plant in Edgewater, New Jersey, copies of the notice attachedhereto and marked "Appendix A " Copies of said notice, to be furnished by theRegional Director for the Second Region, shall, after being duly signed by therespondent's representative, be posted by the respondent immediately upon re-ceipt thereof and be maintained by it for at least sixty (60) consecutive daysthereafter, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken by the respond-ent to insure that said notices are not altered, defaced, or covered by any othermaterial;(c)Notify the Regional Director for the Second Region in writing within ten(10) days from the receipt of this Intermediate Report what steps the respondenthas taken to comply therewith.It is further recommended that unless on or before ten (10) days from thedate of the receipt of the Intermediate Report, the respondent notifies said Re-gional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.As provided in Section 20339 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or coun-sel for the Board may, within fifteen (15) days from the date of service of theorder transferring the case to the Board, pursuant to Section 203 38 of said Rulesand Regulations, file with the Board, Rochambeau Building, Washington 25,D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon, to-gether with the original and four copies of a brief in support thereof; and anyparty or counsel for the Board may, within the same period, file an original andfour copies of a brief in support of the Intermediate Report Immediately uponthe filing of such statements of exceptions and/or briefs, the party or counsel forthe Board filing the same shall serve a copy thereof upon each of the otherpartiesand shall file a copy with the Regional Director. Proof of service on the otherparties of all papers filed with the Board shall be promptly made as required bySection 203.65.As further provided in said Section 203 39, should any party de-sire permission to argue orally before the Board, request thereformust be madein writing to the Board within ten (10) days from the date of service ofthe ordertransferring the case to the Board.Hoii.&cE A. RucKEL,Trial Examiner.Dated November 25, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that: ALUMINUM COMPANY OF AMERICA31We will bargain collectively upon request with Foreman's Association ofAmerica (Independent), Chapter No. 254, as the exclusive representativeof all employees in the bargaining unit described herein with respect to ratesof pay, hours of employment, or other conditions of employment, and if anunderstanding is reached, embody such understanding in a signed agree-ment.The bargaining unit is :All foreladies, the assistant composition supervisor, the composition su-pervisor, assistant unit foremen, unit foremen, assistant shift foremen or as-sistant foremen, shift foremen or foremen, assistant general foremen, gen-eral foremen, assistant supervisors and supervisors in the production,inspection, and maintenance departments of the respondent's Edgewaterplant, including the supervisor in the planning department of the sheetmillwho is in charge of the pre-heat furnaces, but excluding all othersupervisors.We will not engage in any acts in any manner interfering with the effortsof the above-named union to negotiate for or represent the employees in theaforesaid bargaining unit.ALUMINUM COMPANY OF AMERICA,By --------------------------------------(Representative)(Title)Dated ------------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.